Chadwick, J.
(dissenting) — I dissent. Had the opening been in the sidewalk, plaintiff would recover under- the authorities cited; the excavation would have been a nuisance against which the owner could not guard himself by letting a contract to an independent contractor. By the same rule, an owner should be held liable if the excavation is made upon the line of an open sidewalk. This is what was done in this case. The plans called for the cut-out which is placed under all show windows so that light and air may be admitted into the basement of the completed structure. The cut-out or opening was flush with the sidewalk. The rule is that, where an owner undertakes to do a work which in the ordinary mode of doing it is a nuisance, he is liable for any injuries which may result from it to third persons, though the work is done *372by the contractor exercising independent employment and employing his own servants. It is only where such work, or the detail of it, is not in itself necessarily a nuisance that the exemption applies. This rule and the exception to it are noted in the cases cited in the majority opinion, and the distinction made is sustained by all the authorities. The liability of the owner, then, is measured by the condition, and not by the distance or exact location of the pitfall, if under the circumstances of the particular case, it is a menace to life or limb; unless the distance from the sidewalk was so great that reasonable minds would concur in holding that it was not a menace to life or limb, or, in other words, a nuisance.
In the instant case, I am unable to .distinguish between the cases holding that an excavation dr pit left in the sidewalk by an independent contractor will bind the owner, and the present case where the pitfall was flush with the edge of the sidewalk. The pedestrian is entitled to the whole of the walk, and to assume that he may step from one side to the other without danger. Therefore, the excavation being a nuisance in itself, the owner should not be allowed to claim exemption from damages merely because it was created by the contractor who followed the plans and specifications. The owner is bound to furnish proper plans and specifications; and admitting that the contractor left the cut-out under the show window, and that it was in accordance with the plans and specifications, it would be a defect therein within the meaning of the term as applied in cases like this, and the appellant should be held under the general rules announced in the majority opinion. Robbins v. Chicago, 71 U. S. 657, states the law applicable to this case and it should be followed.